AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
P/aintiyj‘(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defena'ant(s)

 

\./\./\./\./\/\./\_/\/\_/\./\./

SUMMONS IN A CIVIL ACTION

Jail Administrator Anthony Biugger
Dodge County Detention Facility
216 W. Center Street

Juneau, Wisconsin 53039

T(); (Defendam ’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
lZ(a)(Z) or (3) - you must Serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiffs attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must tile your answer or motion with the couit.

STEPHEN C. DRIES, CLERK OF COURT

Date; 04/25/2019

 

Signatul'e of Cle)'k 01' Deputy C/e)'k

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. l9-cv-00598

were received by me on (dme)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons and the attached complaint for (name of individual and title, if any).~

 

 

E l personally served the summons and the attached complaint on the individual at (p/ace).-

 

OIl (date) § OI`

 

|:| l left the summons and the attached complaint at the individual’s residence or usual place of abode with ()mme)

, a person of Suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

|:| I served the surmnons and the attached complaint on (name ofindividual)

 

who is designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

01'1 (a’ate) ; 01‘
[l l returned the summons unexecuted because ; or
l:l O'[h€l‘ (specijj)):
My fees are $ for travel and $ for services, for a total of $ O-OO

I declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Servel' ’s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
P[ail1z‘in(s)
V.

 

Civil Action No. 19~cv-00598

Ricardo Wong, et. al.
Defendant(s)

 

V\/\/\/\/\/\./\/\./\./\./

SUMMONS IN A CIVIL ACTION

Dodge County Sheriff Dale Schmidt
Dodge County Sheriff‘s Department
124 West Street

Juneau, Wisconsin 53039

T(); (Defendant 's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

STEPHEN C. DRIES, CLERK OF COURT

Date: 04/25/2019

 

Signature ofCle)'/c or Deputy Clerk

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. l9-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

ThiS SummOI'lS and Th€ attaCh€d COlTlplail]'t fOl` (na)ne of individual and tit/e, if any):

 

 

m I personally served the summons and the attached complaint on the individual at @)Iace):

 

011 (date) ; OI`

 

|:l I left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

[l I served the summons and the attached complaint on (name of individua/)

 

who is designated by law to accept service of process on behalf of (mzme aforganization)

 

 

 

 

 

Ol'l (date) § Or
|:| l returned the summons unexecuted because ; or
l:l Oth€l“ (specifj)):
My fees are $ for travel and $ for services, for a total of $ O-OO

I declare under penalty of perjury that this information is true.

 

Servel' ’s signature

 

Printed name and title

 

Server `s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
P/ainti]j‘(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defena'ant(s)

 

\./\/\./\/\/\_/\_/\/\/\/\./

SUMMONS IN A CIVIL ACTION

Dodge County
127 E. Oak Street
Juneau, Wisconsin 53039

TO; (Defena'anl ’s name and address)

A lawsuit has been filed against you.

Within 21 days after Service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
l2(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff s attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court

STEPHEN C. DR[ES, CLERK OF COURT

Date: 04/25/2019

 

Signature of C/er/c or Deputy C/e)'k

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

ThiS SummOIlS and the attacth COmplairlt fOl` (name of individual and title, if any).'

 

 

|:l 1 personally served the summons and the attached complaint on the individual at q)lace):

 

01'1 (date) § OI`

 

|:l 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

\:| l served the summons and the attached complaint on (name ofz'ndividua/)

 

who is designated by law to accept service of process on behalf of (name oforganization)

 

 

 

 

 

01’1 (a'ate) ; OI'
[] l returned the summons unexecuted because ; or
[l O'[h€l‘ (specijj)).'
My fees are $ for travel and $ for services, for a total of $ 0-00

I declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DrsrRrCT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
Plaintijj"(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defendant(s)

 

\/\/\/\/\./\./V\_/V\_/\./

SUMMONS IN A CIVIL ACTION

Michael McPherson, Section Chief of the International Terrorism Operations Section l
Counterterrorism Division of the Federal Bureau of Investigations

935 Pennsylvania Avenue, NW

Washington, D.C. 20535-0001

T(); (Defendant ’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) ~ or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
l2(a)(2) or (3) ~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

STEPHEN C. DRIES, CLERK OF COURT

Date: 04/25/2019

 

Signatu)'e of Clerk or Deputy Cler/c

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

ThlS SummOrlS and the attached COmplall'lt fOI` (name of individual and title, if any) .'

 

 

|:| 1 personally served the summons and the attached complaint on the individual at @Iace):

 

01'1 (date) § Ol‘

 

|j 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

|:l 1 served the summons and the attached complaint on (name ofindividua/)

 

who is designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

011 (a'ate) ; OI`
l:| 1 returned the summons unexecuted because ; Of
ij Oih€l` (specify).'
My fees are $ for travel and $ for services, for a total of $ O-OO

1 declare under penalty of perjury that this information is true.

 

Selver ’s signature

 

Printed name and title

 

Server `s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
Plaintin(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defendant(s)

 

V\./\_/\./\/\/\./\./\/\/\./

SUMMONS IN A CIVIL ACTION

Paul D'Agostino, Section Chief of the U.S. Immigration and Customs Enforcement
U.S. Immigration and Customs Enforcement - Chicago Field Office

101 W. Congress Pkwy

Chicago, 111inois 60605

T(); (Defena'ant ’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) ~ or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) ~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

STEPHEN C. DRIES, CLERK OF COURT

Date: 04/25/2019

 

Signature ofClerlc or Deputy Clerk

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (dare)

Date:

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons and the attached complaint for (name of individual and title, if any):

 

 

E 1 personally served the summons and the attached complaint on the individual at @Iace):

 

011 (date) § 01‘

 

 

ij 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

|:| 1 served the summons and the attached complaint on maine of individua/)

 

who is designated by law to accept service of process on behalf of (name ofarganz'zation)

 

 

 

 

 

01'1 (daie) ; 01~
|:l 1 returned the summons unexecuted because ; or
ij Oth€l` (specijj/):
My fees are $ for travel and $ for services, for a total of $ O-OO

1 declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
Plainti]j"(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defendant(s)

 

\./\./\./\./\_/\./\_/\/V\_/V

SUMMONS IN A CIVIL ACTION

Ricardo A. Wong, Field Office Director

U.S. Immigration and Customs Enforcement - Chicago Field Office
101 W. Congress Pkwy

Chicago, lllinois 60605

T(); (Defendant 's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) ~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’ s attorney, whose
name and address are:

1f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court

STEPHEN C. DR]ES, CLERK OF COURT

Date: 04/25/2019

 

Signature of Clerk or Deputy Clerk

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons and the attached complaint for (nazne of individual and title ifany):

 

 

|:] 1 personally served the summons and the attached complaint on the individual at q)/ace).~

 

011 (date) § 01'

 

|:| 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

l:l 1 served the summons and the attached complaint on (name afindividua/)

 

who is designated by law to accept service of process on behalf of (name of a)~ganization)

 

 

 

 

 

011 (date) ; 01`
|:] 1 returned the summons unexecuted because ; or
l:l Oth€I` (specijj/).'
My fees are $ for travel and $ for services, for a total of $ O-OO

1 declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastern District of Wisconsin

 

Mohamed Salah Mohamed Ahmed Emad
Plaintiyj’(s)
V.

 

Civil Action No. 19-cv-00598

Ricardo Wong, et. al.
Defendant(s)

 

\_/V\./\./\_/\_/\_/\_/\./VV

SUMMONS IN A CIVIL ACTION

Health Administrator - Tammy Wollin
Dodge County Detention Facility

216 W. Center Street

Juneau, Wisconsin 53039

T()f (Defendant ’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) ~ or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiffs attorney, whose
name and address are:

1f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

STEPHEN C. DRIES, CLERK OF COURT

Date: 04/25/2019

 

Signature afC/erk or Deputy Clerk

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

This summons and the attached complaint for (name of individual and title, if any):

 

 

|:] 1 personally served the summons and the attached complaint on the individual at (place):

 

011 (date) ; 01`

 

|:l 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (a’ate) , and mailed a copy to the individual’s last known address; or

|:| 1 Served the summons and the attached complaint on (name of individaa/)

 

who is designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

011 (date) § 01'
|:l 1 returned the summons unexecuted because ; or
l:l O'tl'l€l‘ (specijj/).'
My fees are $ for travel and $ for services, for a total of $ 0-00

1 declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Server `s address

Additional information regarding attempted service, etc.:

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURr

for the
Eastern District of Wisconsin

 

 

 

)
)
)
Mohamed Salah Mohamed Ahmed Emad )
Plainti]j’(s) )
v. ) Civil Action No. 19-cv-00598
)
)
. )
chardo Wong, et. al. )
Defendant(s) )
SUMMONS IN A CIVIL ACTION
Wellpath

TO; (Defendant's name and address) Dodge County Detention Facility

216 W. Center Street
Juneau, Wisconsin 53039

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the

Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiffs attorney, whose
name and address are:

1f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

STEPHEN C. DRJES, CLERK OF COURT

Date: 04/25/2019

 

Signature of Clerk or Deputy Clerk

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-00598

were received by me on (date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

This summons and the attached complaint for (na)ne of individual and title, ifany).~

 

 

E 1 personally served the summons and the attached complaint on the individual at @/ace):

 

011 (date) _ § 01`

 

|:] 1 left the summons and the attached complaint at the individual’s residence or usual place of abode with (na)ne)

, a person of suitable age and discretion who resides there,

 

on (a’ate) , and mailed a copy to the individual’s last known address; or

[l 1 served the summons and the attached complaint on (na)ne afindz'vidnal)

 

who is designated by law to accept service of process on behalf of (naine aforganization)

 

 

 

 

 

011 (date) § 01`
|:l 1 returned the summons unexecuted because ; or
l:l Oth€l` (specijj/).'
My fees are $ for travel and $ for services, for a total of $ O-OO

1 declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

